[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The parties stipulate that the Court shall enter the following orders upon its entry of the decree of dissolution.
1. Marital Residence
That the parties shell equally divide the equity in the marital residence and the court shall determine the following issues pertaining to the marital residence,
(a) When and if the marital residence shall be sold; CT Page 1297-ck
(b) The amount and time of payment of the wife's one-half interest if the husband is permitted to retain possession of the residence.
(c) The amount, if any, of credits that shall be applied to the wife's one-half interest due to real estate commissions and closing costs in the event that the husband retains the residence.
2. Pension and Retirement Accounts
(a) The husband agrees that the Court in the pending action shall enter a Qualified Domestic Relations Order assigning to the wife one-half of the husband's accrued benefit in the R. R, Donnelly  Sons Pension Plan as of the date of dissolution of marriage.
(b) The husband agrees that the Court in the pending action shall enter a Qualified Domestic Relations Order assigning to the wife one-half of the husband's accrued benefit in the R. R. Donnelly  Sons 401 k Plan as of the date of dissolution of marriage.
(c) Each party shall retain their own Fleet IRA.
(d) The husband shall transfer an amount necessary to equalize the parties' AMEX IRA accounts, utilizing values as of the date of transfer.
(e) The Court shall retain jurisdiction as to who shall bear the cost for the preparation of the QUADROS.
THE PLAINTIFF                        THE DEFENDANT
  __________________________           ___________________________ TERESA DREW                          STEVEN DREW
  __________________________           ___________________________ MARY BADOYANNIS                      THOMAS M. SHANLEY Attorney for the Plaintiff           Attorney for the Defendant